     The relief described hereinbelow is SO ORDERED

     Done this 26th day of March, 2021.




     William R. Sawyer
     United States Bankruptcy Judge
     _______________________________________________________________



                                UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF ALABAMA


IN RE
FRANCESCA LATRICE SALTER                                        Case No. 19-31199
      Debtor                                                         Ch. 13

                        Order Granting Relief from Automatic Stay

     This matter having come before the Court upon notice and hearing on the
Motion for Relief from Stay with waiver of Rule 4001(a)(3) filed by Crossings
Property Owner, LLC, and the attorney for the debtor having announced the debtor
has no defense, it is hereby ORDERED as follows:

1.   In accordance with the ruling from the bench on 03/18/2021, the Motion for
Relief from Stay filed by the creditor is GRANTED.

2.   The creditor may proceed to enforce the contract pertaining to possession of
the property in question.

3.   The automatic stay of execution pursuant to Rule 4001(a)(3) is waived.

                                ###END OF ORDER###
This order was reviewed and agreed to by counsel for the debtor and the chapter
13 trustee


Order drafted by                              Copies should be sent to
Larry Darby                                        Spencer W. Jones, Esq.
Darby Law Firm, LLC                                P O Box 311167
P. O. Box 3905                                     Enterprise, AL 36331
Montgomery, AL 36109 334.356.3593
Evictions@AlabamaEvictions.com                        Sabrina McKinney, Trustee
                                                      P. O. Box 173
                                                      Montgomery, AL 36101
                                                               United States Bankruptcy Court
                                                                Middle District of Alabama
In re:                                                                                                                  Case No. 19-31199-WRS
Francesca Latrice Salter                                                                                                Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 26, 2021                                                Form ID: pdfSOME                                                           Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.

#                 Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                  the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 28, 2021:
Recip ID                 Recipient Name and Address
db                    #+ Francesca Latrice Salter, 5600 Carmichael Road Apt 1015A, Montgomery, AL 36117-1807
cr                     + Crossings Property Owner LLC, c/o Darby Law Firm LLC, P O Box 3905, Montgomery, AL 36109-0905

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 28, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 26, 2021 at the address(es) listed
below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Charles N. Parnell, III
                                   on behalf of Creditor Golden Animal Hospital bkrp@parnellsoutheast.com

Larry E. Darby, Esq
                                   on behalf of Creditor Crossings Property Owner LLC LDarbyEsq@knology.net
                                   bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Leonard N. Math
                                   on behalf of Creditor THE HEALTH CARE AUTHORITY FOR BAPTIST HEALTH An Affiliate of UAB HEALTH SYSTEM
                                   noticesmd@chambless-math.com
District/off: 1127-2                                       User: admin                                    Page 2 of 2
Date Rcvd: Mar 26, 2021                                    Form ID: pdfSOME                              Total Noticed: 2
Michael Brock
                          on behalf of Debtor Francesca Latrice Salter bankruptcy@brockandstoutlaw.com
                          bankruptcy@managelawfirm.com;bkbackup@managelawfirm.com

Sabrina L. McKinney
                          trustees_office@ch13mdal.com


TOTAL: 6
